                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                              Case No. 7:19-CR-151-D

UNITED STATES OF AMERICA                   ORDER
       v.

MARVARLUSCORTELSNEAD



      Upon motion of the United States and for good cause shown, it is hereby

ORDERED that the Government's Motion for Restitution and Exhibit A, Docket

Entry 208, filed in the above-captioned matter be sealed, except that a copy shall be

provided to the Office of the United States Attorney and counsel for the defendant.

      This the ll day of TutJe         , 2021.




                                       United States District Judge
